NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



CHRISTINA PAYLAN, M.D.,            )
                                   )
           Petitioner,             )
                                   )
v.                                 )                    Case No. 2D18-1525
                                   )
CAROLE MORALES and LOUIS           )
MORALES,                           )
                                   )
           Respondents.            )
___________________________________)

Opinion filed October 12, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Robert A.
Foster, Jr., Judge.

Christina Paylan, M.D., pro se.

Nicholas G. Matassini and Joseph G.
Alvarez of The Matassini Law Firm, P.A.,
Tampa (withdrew after briefing); Victor L.
Zamora, Jr., of Viza Law LLC, Tampa
(substituted as counsel of record), for
Respondents.



PER CURIAM.


               Denied.


LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.